Citation Nr: 1450822	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  21-16 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to special monthly pension based on the need for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to December 1973.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks special monthly pension based upon the need for regular aid and attendance or for being housebound due to nonservice-connected disabilities.  Special monthly pension is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 
38 U.S.C.A. § 1521 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.351(a), 3.352 (2014).  Special monthly pension is alternately payable to a veteran by reason of being permanently housebound.  Id.  This requirement is met when the Veteran has a single disability rated at 100 percent and (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) is permanently housebound by reason of disability or disabilities.  38 U.S.C.A. § 1502; 1521(e); 
38 C.F.R. § 3.351(d) (2014).  

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  

The Veteran's representative contends in an October 2013 Informal Hearing Presentation that relevant VA mental health treatment records, previously associated with the claims file, are not currently of record, in either the claims file or the electronic record.  A review of the record shows that in addition to VA treatment records from the VA Medical Center in Lebanon, Pennsylvania dated from 2011, a March 2004 VA Aid and Attendance examination, a March 2004 VA psychiatric examination, and a February 2011 claim for benefits are missing from the record.  

Accordingly, the Board finds that a remand is necessary to obtain all relevant evidence and documents missing from the claims file.  The AOJ should obtain VA treatment records from the VA Medical Center in Lebanon, Pennsylvania, to include a March 2004 VA Aid and Attendance examination and March 2004 VA psychiatric examination, and associate them with the claims file.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain VA treatment records dated from February 2011 to the present from the VA Medical Center VA Medical Center in Lebanon, Pennsylvania, to include a March 2004 VA Aid and Attendance examination and March 2004 VA psychiatric examination, and should associate them with the record.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the Veteran's claims file. 

2.  The AOJ should attempt to reconstruct the remainder of the record.  The AOJ should provide the Veteran with appropriate VCAA notice identifying any relevant records still missing from the claims file, and should request that the Veteran identify any additional evidence that needs to be obtained.  

3.  After all development has been completed, the AOJ should review the case again.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



